Case 1:19-cv-00276-PLM-RSK ECF No. 13-13, PageID.472 Filed 06/03/19 Page 1 of 4




                               Exhibit 13
           E-Mail from Paul Werking to David Werking of 8/7/16
  Case 1:19-cv-00276-PLM-RSK ECF No. 13-13, PageID.473 Filed 06/03/19 Page 2 of 4


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Make up your mind.
   Date:   January 23, 2019 at 7:51 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Sunday, August 7, 2016 7:46 PM
       To: David Werking
       Subject: Re: Make up your mind.

       David,

       I don't know why you keep saying I talked to Mary. I didn't.

       Regarding the economics, I understand. Perhaps better than you do.

       Regarding an appartment, you can live with us free of charge until you find one. BUT if
       you don't find one in two months, I don't think you are really trying. Two or three weeks
       should be plenty of time in the Holland/Grand Haven area. (Especially with a realtor in
       the family.)

       Dad

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Sunday, August 7, 2016 5:25pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject: Re: Make up your mind.

       Dad

       I don't think you understand the situation. This is how $1500 gets frittered away (even in
       poor areas) $500 rent. $310 food. $200 health care/dental. Trash: $60. Phone: $30.
       Electricity/Plumbing: $50. Clothing/Haircuts: $50 Transportation: $100 Entertainment:
       $100 Emergency Fund/Retirement: $100. There is a Gavron warning on my spousal
       support, and that is that I attempt to find work. My spousal support is not a forever thing. I
       have no retirement fund. Like you, I do not want to work forever. Spousal support usually
       lasts half the life of the marriage, and there are no magic guarantees that Mary will keep
       her word and never leave me destitute. She already left me destitute when she filed the
       restraining order, who is to say that it won't happen again and that a judge won't rule in
       her favor? I have no money to risk.

       I warned you against talking to Mary. She is a sociopath. She is the one calling me a
       freeloader. I am the one saying: "no, wait--50% of all people eligible to work are not
       working in America." I am not a freeloader. I am an artist. If you have ever seen an artist
       work, you would know that artists work quite hard to do what they do. Life offers no
       guarantees. I know the Boy Scout motto is: "be prepared", and this is what I am
       attempting to do after not preparing for it--and who can prepare for a sociopath?
Case 1:19-cv-00276-PLM-RSK ECF No. 13-13, PageID.474 Filed 06/03/19 Page 3 of 4


   attempting to do after not preparing for it--and who can prepare for a sociopath?

    Home is where you are wanted. I take issue with you saying that I treated you like dirt. I
   was attempting to solve a problem I had no knowledge of how to fix, and I knew that just
   doing nothing about it wouldn't fix anything. If I lied and manipulated, I would be in a
   much better place than the one I am in now. https://www.youtube.com/watch?
   v=urwyTGOgKwY

   [https://www.bing.com/th?id=OVP.Ve45f732d78216c491f71d9eb3e0ba375&pid=Api]
   <https://www.youtube.com/watch?v=urwyTGOgKwY>

   Dark Horse Clip: "You were always the failure"<https://www.youtube.com/watch?
   v=urwyTGOgKwY>
   www.youtube.com
   An official scene from the film "Dark Horse" by Todd Solondz, coming to NYC on June
   8th.




   ________________________________
   From: pmwerking@reagan.com <pmwerking@reagan.com>
   Sent: Sunday, August 7, 2016 4:59:16 PM
   To: David Werking
   Subject: Make up your mind.

   David,

   I'm glad you remembered that speech about "blood being thicker than water;" i.e., family
   being more important than religion. But I think that you missed the bigger point: that that
   was the reason WHY I was letting you stay with us. If I didn't believe that family was
   important, I would have told you to go pound sand.

   When your grandfather Jerry Smeenge died, I called you to just let you know and you
   hung up on me. For seven years, you didn't call us, write us, send birthday cards, or
   contact us in any way. Not only would you not talk to us, but you forbid us contact with
   Mary and Elsie. You did this for seven years! You didn't attend any of Laura's
   Thanksgiving diners in Phoenix. You made it very clear that you did not want to be a part
   of the Werking family. It took a while but I finally accepted this and stopped sending you
   the annual check for a Christmas present. As far as I was concerned, you were dead
   and did not exist. Then in March we got a call from Mary informing us that she was
   divorcing you and that you were out on the street. It was hard, but after much prayer,
   your Mother and I decided to forgive you and help you out. Not only did we let you live
   with us but we gave you $14,000 to help pay for your legal expenses so you that could
   get a fair divorce settlement.

   Now you have that settlement. You are a rich man and set for life. Maybe you don't need
   us anymore. Maybe you want to start treating us like dirt again. David, you are not doing
   us a favor by moving to Michigan. We are doing you a favor. If you want to move to
   India, do so. I just need to know one thing. Are you a member of my family or not? If so,
   then start acting like it. We are glad to help you in any way we can. Just stop lying to us
Case 1:19-cv-00276-PLM-RSK ECF No. 13-13, PageID.475 Filed 06/03/19 Page 4 of 4


   then start acting like it. We are glad to help you in any way we can. Just stop lying to us
   and trying to manipulate us. And treat us with just a little love and respect. However, if
   that is to much for you, if you don't want to be a part of the Werking family... then I wish
   you well and I will try to remember you fondly.

   Your Father

   -----Original Message-----
   From: "David Werking" <omik2omik2@hotmail.com>
   Sent: Thursday, August 4, 2016 10:43am
   To: "pmwerking@reagan.com" <pmwerking@reagan.com>
   Subject:

   Rent? Were you going to charge convicted felon Uncle Tom rent?

   Home is the place of last resort i.e. that speech you gave me about blood being thicker
   than water.

   If you don't want to let me in to exist I can find a place with a storage space
   SOMEWHERE in America, move there, and just have storage guys move my stuff
   around. I don't really have to use home. I thought it would be nice/ obv I was wrong, esp.
   with the way you're sharing my details with Mary. Sharing my details with Mary is why she
   was able to turn me into a basketcase during the divorce, and probably why I may not
   have been able to get a better settlement. Congratulations you should be proud of
   yourself.

   David
